NOT RECOMMENDED FOR PUBLICATION
                                File Name: 21a0040n.06

                                       Case No. 20-1212

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                  FILED
                                                                            Jan 21, 2021
UNITED STATES OF AMERICA,                         )                     DEBORAH S. HUNT, Clerk
                                                  )
       Plaintiff-Appellee,
                                                  )
                                                  )       ON APPEAL FROM THE UNITED
v.
                                                  )       STATES DISTRICT COURT FOR
                                                  )       THE WESTERN DISTRICT OF
MICHAEL ALAN NUYEN,
                                                  )       MICHIGAN
       Defendant-Appellant.                       )



       BEFORE: BOGGS, SUTTON, and NALBANDIAN, Circuit Judges.

       SUTTON, Circuit Judge. After police arrested Michael Nuyen for drug possession and

impounded his truck, they found out that an informant had seen Nuyen hide drugs and guns

underneath his truck.    They searched Nuyen’s truck and found a pistol attached to the

undercarriage. The district court denied Nuyen’s motion to suppress the evidence. Nuyen was

subsequently convicted in federal court and now appeals. We affirm.

       In February 2019, a Kalamazoo resident called 911 to report a truck parked at a condemned

house. A police officer went to the house and found the truck in the driveway with Michael Nuyen

nearby. The officer saw a glass pipe through the windshield and asked Nuyen if he could search

him. Nuyen consented. After finding another glass pipe containing white residue in Nuyen’s

pocket, the officer arrested Nuyen.
Case No. 20-1212, United States v. Nuyen


       Suspecting that more drugs might be in the truck, the officer searched it and found three

plastic bags of methamphetamine. He took Nuyen to the local jail and impounded his truck.

       The Kalamazoo Valley Enforcement Team (an intergovernmental law enforcement unit),

as it turned out, already knew about Nuyen, whom they suspected of selling meth and carrying a

gun. One of their regular confidential informants had seen Nuyen concealing drugs and guns under

his truck. After Nuyen’s arrest, the team learned that he was making calls from jail, urgently trying

to get someone to retrieve his truck from the impound lot. The team sent officers to conduct a

more thorough search of the truck, particularly its undercarriage. They found a nine-millimeter

pistol secured to the truck’s underbody.

       After being charged with several drug and gun offenses, Nuyen filed a motion to suppress

the pistol, arguing that the officers needed a warrant before searching his impounded truck. After

an evidentiary hearing, the district court denied Nuyen’s motion. At trial, a jury found Nuyen

guilty on all counts. Nuyen appeals.

       The Fourth Amendment generally requires police to obtain a warrant before searching

property. U.S. Const. amend. IV; California v. Carney, 471 U.S. 386, 390 (1985). But there are

exceptions to this requirement. One of them is the “automobile exception.” California v. Acevedo,

500 U.S. 565, 578 (1991). It allows officers to conduct a warrantless search of a vehicle if they

have probable cause. Id. at 569. Probable cause requires “a fair probability that contraband or

evidence of a crime will be found in a particular place.” Bailey v. City of Ann Arbor, 860 F.3d

382, 387 (6th Cir. 2017) (quotation omitted); see District of Columbia v. Wesby, 138 S. Ct. 577,

586 (2018). A confidential tip, corroborated by independent investigation, can suffice, United

States v. Lumpkin, 159 F.3d 983, 986 (6th Cir. 1998), as probable cause is “not a high bar,” Wesby,

138 S. Ct. at 586 (quotation omitted).



                                                 2
Case No. 20-1212, United States v. Nuyen


       Kalamazoo’s police officers had probable cause that contraband was affixed to the bottom

of Nuyen’s truck. Consider what they knew. An initial search of the truck turned up three bags

of meth. Nuyen was tied to drug dealing and gun possession. A reliable confidential informant

had seen Nuyen hide drugs and guns underneath the truck. And after his arrest, Nuyen urgently

tried to get the truck out of the impound lot, even though it had already been searched. All in all,

this knowledge gave the officers probable cause, a fair probability that drugs or firearms would be

found under the truck.

       The Supreme Court and our court have reached the same outcome in similar circumstances.

In Florida v. Meyers, the Court held that comparable probable cause allowed the police to conduct

a warrantless search of an impounded vehicle. 466 U.S. 380, 382–83 (1984) (per curiam). Meyers

presented nearly identical circumstances. The police arrested someone. They searched his vehicle

and seized several items. They impounded the vehicle. Then they searched the car for a second

time without a warrant and found additional evidence. Id. at 380. The Court held that no Fourth

Amendment violation had occurred. Id. at 382–83. In United States v. Smith, this court likewise

held that the police may conduct a warrantless search of a vehicle even if they have the keys and

the car is in their custody. 510 F.3d 641, 650 (6th Cir. 2007).

       These cases go a long way to answering Nuyen’s protest that one justification for the

automobile exception—that cars can be moved—does not apply when the police have custody

over a vehicle and the suspect no longer can move it. As Meyers and Smith show, ready mobility

is a sufficient, not a necessary, justification for the automobile exception. Recent Supreme Court

decisions demonstrate that another justification applies to impounded vehicles with full force.

Because vehicles are heavily regulated and impounded vehicles are no longer in the control of the

owner, people have a reduced expectation of privacy in them. See Collins v. Virginia, 138 S. Ct.



                                                 3
Case No. 20-1212, United States v. Nuyen


1663, 1669–70 (2018). That explains why the automobile exception applies even to vehicles not

at risk of being moved. See, e.g., Meyers, 466 U.S. at 382; Cardwell v. Lewis, 417 U.S. 583, 593

(1974).

          Nuyen’s argument—that the police should have put a hold on removing his vehicle from

the impound lot and then obtained a warrant—also fails to account for the reality that a hold would

not prevent police officers (and perhaps others) from accessing the truck’s undercarriage and

removing the pistol in the interim. All a hold on the vehicle at the impound lot could guarantee,

so far as the record shows, is that the truck would not be moved from the impound lot.

          One loose end dangles. Nuyen separately argues that a gun found at his house with a search

warrant was “fruit of the poisonous tree” of the unlawful search of Nuyen’s truck. But the

lawfulness of the truck search eliminates any poisonous fruit to worry about.

          We affirm.




                                                  4